DETAILED ACTION
This Office Action is in response to the filing of the application on 2/16/2022. Since the initial filing, no claims have been amended, added, or cancelled. Thus, claims 1-20 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-19 are objected to because of the following informalities:
Claims 2-19 each recite the language “The system of claim 1” in line 1. Examiner suggests changing to read --The respiratory pressure therapy system of claim 1-- in order to properly refer back to the respiratory pressure therapy system.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “if” in line 2. It is unclear if the applicant is positively claiming the limitations that follow the term “if.”
Claim 10 recites the limitation “if” in line 2. It is unclear if the applicant is positively claiming the limitations that follow the term “if.”
Claim 11 recites the limitation “if” in line 2. It is unclear if the applicant is positively claiming the limitations that follow the term “if.”
Claim 12 recites the limitation “if” in line 2. It is unclear if the applicant is positively claiming the limitations that follow the term “if.”
Any remaining claims are rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed towards a system with a processor that is configured to access data regarding usage of the system by a patient, to compute a therapy quality indicator based on contributions from variables, and presenting the therapy quality indicator. 
The claim is considered to be directed towards an abstract idea as the computing of a therapy quality indicator and the transmission of that therapy quality indicator can be done by generic computer devices, or computer programs. A processor is considered a generic computer device that does not take the claim beyond the judicial exception. The inclusion of a respiratory pressure therapy system (which is not positively claimed in the claim as only a processor that is configured to communicate with the usage data is needed, and not a respiratory therapy device itself) likewise does not take the claim beyond the judicial exception as the inclusion of a respiratory pressure therapy device is a routine and conventional addition as known in the art and evidenced by Deighan et al. (US Pat. 5,517,983) (the device is a compliance meter for respiratory therapy, which is analogous to the applicant’s device, and further see Col. 2 lines 3-10 where the pressure supply device of the respiratory therapy device is considered conventional). As such, the additional elements of claim 1 do not provide more than the judicial exception of generic computing equipment that is receiving, computing, and transmitting data, and thus the claim is ineligible. 
Claims 2-3 only deal with the processor receiving data without adding anything to the judicial exception, and are likewise ineligible. 
Claim 4 deals with the inclusion of a computing device, which is a generic computing device and does not add anything to the judicial exception, and is thus likewise ineligible.
Claims 5-6 deal with choosing of particular variables to compute, which is a routine aspect of data processing and does not add anything to the judicial exception. 
Claims 7 deals with the summation of variables, which is a routine aspect of data processing and does not add anything to the judicial exception. 
Claims 8-14 deal with further computation of the variables, dealing with routine aspects of data processing such as comparing variables to threshold values, and weighting of variables, which do not add anything to the judicial exception and are thus ineligible. 
Claim 19 is directed towards the inclusion of a respiratory pressure therapy device. The respiratory pressure therapy device is, as seen in the rejection of claim 1 and evidenced by Deighan, a conventional and well-known component of a system for controlling respiratory therapy, and does not add to the judicial exception. Thus, the claim is ineligible. 
Claim 20 is directed to substantially the same usage of a processor and data as claim 1, and is ineligible for the same reasons. 
The limitations are described in the above rejected claims do not provide improvements to any other technical field, applying the judicial exception with, or by use of a particular machine, effecting a transformation or reduction of the motion assistance apparatus to a different state, applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, nor adding a specific limitation other than what is well-understood, routine, conventional activity in the field to control respiratory pressure therapy systems. Therefore, the claims are not eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laura Lapoint et al. (US Pat. 9,463,294, hereinafter referred to solely as “Lapoint”) in view of Yruko et al. (US Pat. 7,890,342).
Regarding claim 1, Lapoint discloses a respiratory pressure therapy system (system 10 in Fig. 1) comprising: one or more processors (processor 20 in Fig. 1; see also Col. 5 lines 29-48) configured to access data associated with the usage of a respiratory pressure therapy device that delivers a respiratory pressure therapy to a patient in multiple sessions (pressure support device 28 in Fig. 1 which communicates with processor as seen in Col. 6 lines 16-37 where the usage module 38 receives output from sensors 34 in order to quantify usage), the one or more processors being further configured to: determine a therapy quality indicator of a session  of the multiple sessions from the usage data relating to the session (see Col. 6 lines 16-63 where the usage module of the processor calculates the amount of therapy by an aggregate score of epochs (individual sessions) which are a plurality of variables, which once aggregates together forms and indicator of the use time over an era (period of multiple epochs)); and present the therapy quality indicator (see Col. 8 lines 36-55 where the feedback device 44 communicates the calculated usage reports to the client device 14; and is displayed to the patient as seen in Col. 9 lines 30-40).
Lapoint does not have a detailed description of wherein the therapy quality indicator is a number derived from a plurality of contributions, each of which corresponds to a different usage variable for the session in the usage data.
However, Yruko teaches a respiratory pressure therapy system for measuring patient compliance with a therapy quality indicator (see Col. 3 lines 28-45 and Col. 9 lines 57-67 where a calculated value of compliance is modified by a weighting factor, the result of which is a therapy quality indicator since it determines the relative compliance of the session, and thus the quality of the therapy provided) is a number derived from a plurality of contributions (see Col. 10 lines 24-26 and Col. 11 line 56 to Col. 12 line 62 where a plurality of factors contribute to the weighting factor that is applied to the compliance value), each of which corresponds to a different usage variable for the session in the usage data, wherein the usage variables comprise two or more of a group consisting of: (usage time of the session - see Col. 11 lines 56-64 where time of the session is a contributing weighting factor; apnea-hypopnea index - see Col. 12 lines 18-40 where the weighting factor is adjusted by the presence of apnea and hypopnea events, and thus some value or index of the apnea or hypopnea adjusts the weighting factor; average leak flow rate for the session - Col. 12 lines 49-55 where the amount of leak from the system is a factor that adjusts the weighting factor; and average mask pressure for the session - Col. 12 lines 55-62 where the pressure of the support system at the patient (i.e. mask pressure) contributes to the weighting factor). Yruko further teaches where the contributions are proportional to a difference between a usage variable and threshold for the usage variable (see Col. 1 lines 3-18 where the contribution a value gives (its weight) is proportional to how close it meets some threshold value (in the given example of Yruko, the weight value is between zero and one when between 20 minutes and one hour of usage time, thus the weight of the contribution is proportional to how close or far the time value is from the upper and lower thresholds of 20 minutes and one hour)). Yruko further teaches that a user can be penalized or rewarded based on their weighted performance (see Col. 10 lines 29-33).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the therapy quality indicator of Lapoint to be weighted based a combination of weighting factors from a plurality of variables that affect compliance, which are further compared to how close they are to a threshold value as taught by Yruko, since it would eliminate short, ineffective use sessions from being considered for compliance, while also more accurately measuring compliance by accounting for additional factors which affect treatment quality. 
Regarding claim 2, the modified Lapoint device has wherein the one or more processors are further configured to receive the usage data from the respiratory pressure therapy device (Lapoint; see Col. 6 lines 16-63  where the usage module 38, which is part of the processor, receives data from the sensors of the respiratory pressure therapy device).
Regarding claim 3, the modified Lapoint device has one or more processors that receive the usage data, and a patient computing device (Lapoint; client device 14 in Fig. 1). 
The modified Lapoint device does not explicitly have that the one or more processors are further configured to receive the usage data from a patient computing device associated with the patient. 
However, Yruko further teaches a similar system where a computing device (communication device 32 in Fig. 2; see Col. 13 lines 1-30) is used to receive therapy data from a respiratory pressure therapy device (see Col. 13 lines 18-30 where the communication device receives inputted data from the device and performs data processing in order to determine the usage data); and send the usage data to a processor (see Col. 13 lines 10-11 where the communication device sends the data to a central database).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the client device of the modified Lapoint device to be the communication device for processing and transmitting data from the pressure therapy device to the processor as taught by Yruko, as it would allow for the device to perform the data processing without needing to send the information directly to a database, for use within a local area network. 
Regarding claim 4, the modified Lapoint device has a patient computing device (Lapoint; client device 14 in Fig. 1). 
Regarding claim 5, the modified Lapoint device has wherein the usage variables comprise two or more of a group consisting of: usage time of the session (Yruko; see Col. 11 lines 56-64 where time of the session is a contributing weighting factor), apnea-hypopnea index for the session (Yruko; see Col. 12 lines 18-40 where the weighting factor is adjusted by the presence of apnea and hypopnea events, and thus some value or index of the apnea or hypopnea adjusts the weighting factor), and average leak flow rate for the session (Yruko; Col. 12 lines 49-55 where the amount of leak from the system is a factor that adjusts the weighting factor).
Regarding claim 6, the modified Lapoint device has wherein the usage variables further comprise one or more of a group consisting of: average mask pressure for the session (Yruko; Col. 12 lines 55-62 where the pressure of the support system at the patient (i.e. mask pressure) contributes to the weighting factor).
Regarding claim 8, the modified Lapoint device has wherein at least one of the plurality of contributions is maximized or minimized based on a comparison between the corresponding usage variable and a threshold for that variable (Lapoint; see Col. 6 lines 56-63 where low  and high outliers can be discarded, thus making them a minimum contribution of zero when they are below/ above a certain respective threshold that makes them an outlier). 
Regarding claim 9, the modified Lapoint device has wherein at least one of the plurality of contributions is a maximum contribution if the usage variable exceeds the threshold for that usage variable (Yruko; see Col. 10 lines 10-33 where the weighting of the value can be maximized if it exceeds a threshold, in this specific case the weighting is maximized at 1 when the usage variable exceeds the threshold of 60 minutes of use time).
Regarding claim 10, the modified Lapoint device has wherein at least one of the plurality of contributions is a minimum contribution if the usage variable is less than the threshold for that usage variable (Lapoint; see Col. 6 lines 56-63 where low outliers can be discarded, thus making them a minimum contribution of zero when they are below a certain threshold that makes them an outlier).
Regarding claim 11, the modified Lapoint device has wherein at least one of the plurality of contributions is a minimum contribution if the usage variable exceeds a threshold for that usage variable (Lapoint; see Col. 6 lines 56-63 where high outliers can be discarded, thus making them a minimum contribution of zero when they are above a certain threshold that makes them an outlier).
Regarding claim 12, the modified Lapoint device has wherein at least one of the plurality of contributions is a maximum contribution if the usage variable is less than the threshold for that usage variable (Yruko; see Col. 12 lines 49-62 where a usage value can be considered a maximum as long as it is below some threshold value, in this example the weight of the value for the gas leaking is maximized as long the amount of leaking is below a leak threshold, and the value thus loses weight is it ever is above the minimum threshold).
Regarding claim 14, the modified Lapoint device has wherein the one or more processors are further configured to apply a bonus or penalty to at least one of the plurality of contributions based on a value of the usage variable in relation to a recent history of the usage variable (Yruko; see Col. 10 lines 3-33 where a weighting factor can penalize or reward the usage session based on the recently recorded usage time).
Regarding claim 15, the modified Lapoint device has wherein the one or more processor are further configured to: send a message to the computing device (Lapoint; see Col. 8 lines 36-55 where the feedback device 44 communicates the calculated usage reports to the client device 14; and is displayed to the patient as seen in Col. 9 lines 30-40), to prompt the patient to adjust fitting of a patient interface through which the respiratory pressure therapy is being delivered based on the therapy quality indicator (Lapoint; see Col. 9 lines 1-10 where the usage report can tell a patient whether or not the mask has a leak and needs to be adjusted or replaced with a different mask (note that the three listed actions are separated by the term “or” meaning only one of the actions is required by the claim limitation)).
Regarding claim 16, the modified Lapoint device has using a therapy quality indicator (Lapoint; where actions that can improve the respiratory pressure therapy include a usage report that tells the patient what values should be adjusted (see Col. 9 lines 1-10), the giving of virtual goods to reward a user for good compliance and meeting their goals (see Col. 9 lines 60-67 to Col. 10 lines 1-6), or the delivery of words of encouragement to the user (see Figs. 3 and 4 and also Col. 9 lines 11-29)).
The modified Lapoint device does not explicitly have the one or more processors altering a setting of the respiratory pressure therapy device based on the therapy quality indicator.
However, Yruko further teaches where a setting of the respiratory pressure therapy device is altered based on the therapy quality indicator (see Col. 1 lines 51-67 where the description of the related art states that a pressure therapy device automatically adjusts the pressure output in response to complete or partial obstruction of a person’s airways through an auto-titration device as is well-known in the art, and where the control of this automatic function must be performed by a controller or processing device).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure support device of the modified Lapoint device to include an auto-titration device to adjust pressure as taught by Yruko, as it would allow for the device to automatically adjust the delivered pressure to the patient to avoid complete or partial obstruction of the patient’s airway.
Regarding claim 17, the modified Lapoint device has using a therapy quality indicator (Lapoint; where actions that can improve the respiratory pressure therapy include a usage report that tells the patient what values should be adjusted (see Col. 9 lines 1-10), the giving of virtual goods to reward a user for good compliance and meeting their goals (see Col. 9 lines 60-67 to Col. 10 lines 1-6), or the delivery of words of encouragement to the user (see Figs. 3 and 4 and also Col. 9 lines 11-29)).
The modified Lapoint device does not explicitly have the one or more processors changing a therapy mode of the respiratory pressure therapy device based on the therapy quality indicator.
However, Yruko further teaches where changing a therapy mode of the respiratory pressure therapy device is based on the therapy quality indicator (see Col. 1 lines 51-67 where the description of the related art states that a pressure therapy device automatically adjusts the pressure output in response to complete or partial obstruction of a person’s airways through an auto-titration device as is well-known in the art, and where the control of this automatic function must be performed by a controller or processing device).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure support device of the modified Lapoint device to include an auto-titration device to adjust pressure as taught by Yruko, as it would allow for the device to automatically adjust the delivered pressure to the patient to avoid complete or partial obstruction of the patient’s airway.
Regarding claim 18, the modified Lapoint device has wherein the one or more processors are further configured to send a message to the computing device (Lapoint; see Col. 8 lines 36-55 where the feedback device 44 communicates the calculated usage reports to the client device 14; and is displayed to the patient as seen in Col. 9 lines 30-40), to prompt the patient to adjust fitting of a patient interface through which the respiratory pressure therapy is being delivered based on the therapy quality indicator (Lapoint; see Col. 9 lines 1-10 where the usage report can tell a patient whether or not the mask has a leak and needs to be adjusted or replaced with a different mask (note that the three listed actions are separated by the term “or” meaning only one of the actions is required by the claim limitation)).
Regarding claim 19, the modified Lapoint device has a respiratory pressure therapy device (Lapoint; see Col. 4 lines 4-9).
Regarding claim 20, Lapoint discloses a method for providing respiratory pressure therapy compliance information, the method comprising: computing, with one or more processors, a therapy quality indicator of a session of respiratory pressure therapy from usage data relating to the session (see Col. 9 lines 1-10 where the usage report shows data quantifying the quality of respiration experienced by the patient, which is computed by the goal module (which is part of the processor; see Col. 5 lines 29-48) and sent by the feedback module, see Col. 8 lines 1-11); and presenting, with one or more processors, the therapy quality indicator (see Col. 8 lines 36-55 where the feedback device 44 (which is part of the processor) communicates the calculated usage reports to the client device 14; and is displayed to the patient as seen in Col. 9 lines 30-40).
Lapoint does not have a detailed description wherein the therapy quality indicator is a number derived from a plurality of contributions, each of which corresponds to a different usage variable for the session in the usage data.
However, Yruko teaches a respiratory pressure therapy system for measuring patient compliance with a therapy quality indicator (see Col. 3 lines 28-45 and Col. 9 lines 57-67 where a calculated value of compliance is modified by a weighting factor, the result of which is a therapy quality indicator since it determines the relative compliance of the session, and thus the quality of the therapy provided) is a number derived from a plurality of contributions (see Col. 10 lines 24-26 and Col. 11 line 56 to Col. 12 line 62 where a plurality of factors contribute to the weighting factor that is applied to the compliance value), each of which corresponds to a different usage variable for the session in the usage data (usage time of the session - see Col. 11 lines 56-64 where time of the session is a contributing weighting factor; apnea-hypopnea index - see Col. 12 lines 18-40 where the weighting factor is adjusted by the presence of apnea and hypopnea events, and thus some value or index of the apnea or hypopnea adjusts the weighting factor; average leak flow rate for the session - Col. 12 lines 49-55 where the amount of leak from the system is a factor that adjusts the weighting factor; and average mask pressure for the session - Col. 12 lines 55-62 where the pressure of the support system at the patient (i.e. mask pressure) contributes to the weighting factor).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the therapy quality indicator of Lapoint to be weighted based a combination of weighting factors from a plurality of variables that affect compliance, which are further compared to how close they are to a threshold value as taught by Yruko, since it would eliminate short, ineffective use sessions from being considered for compliance, while also more accurately measuring compliance by accounting for additional factors which affect treatment quality. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lapoint in view of Yruko as applied to claim 1 above, and further in view of Matos (US Pub. 2010/0268304).
Regarding claim 13, the modified Lapoint device has contributions of a usage variable.
The modified Lapoint device does not explicitly have wherein the contributions of all but one usage variable are reduced in proportion to a ratio of the contribution of the other usage variable to a maximum contribution for that usage variable (though it is understood that Col. 6 lines 56-63 of Lapoint state that the weight of the contributions can diminish based on how close they are to the most recent day, thus making the most recent day a maximum value, and all the preceding days reduced in proportion to how many days apart they are from the most recent day).
However, Matos teaches a control system for a personal medical device where the contributions of all but one usage variable are reduced in proportion to a ratio of the contribution of the other usage variable to a maximum contribution for that usage variable (where a particular value can be weighted greater than the other values so that it is weighted as a maximum whereas the other values are weighted by a smaller proportion based on how large the proportion the larger variable is weighted at (see all of [0498] and [0499] where a particular value, in this case blood pressure, can be weighted as 50% or even 75% of the total weight of all sensor contributions, and thus makes the weight of all the remaining variable reduced to be the remainder of the percentage that adds up to 100% total)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight of the variables of the modified Lapoint device so that a particular variable is weighted at a larger value than all of the other variables as taught by Matos, as it would be a simple substitution of a linear weighting model for a non-linear weighting model, with the benefit of making the therapy value extra sensitive to the contribution that is given the most weight.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 11, 14, and 16-21 of U.S. Patent No. 11,278,239. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application presents an invention which is merely broader in scope with slightly different language, but is directed to an invention with the same structure and function as the ‘239 patent. 
Instant Application
‘239 Patent
A respiratory pressure therapy system comprising: one or more processors configured to access data associated with usage of a respiratory pressure therapy device that delivers a respiratory pressure therapy to a patient in multiple sessions, the one or more processors being further configured to: determine a therapy quality indicator of a session of the multiple sessions from usage data relating to the session, the therapy quality indicator being a number derived from a plurality of contributions, each of which corresponds to a different usage variable for the session in the usage data; and present the therapy quality indicator.

A respiratory pressure therapy system comprising: a respiratory pressure therapy device configured to deliver respiratory pressure therapy to a patient for a session and obtain therapy data relating to the session; and a data server configured to communicate with the respiratory pressure therapy device and a computing device associated with the patient, wherein the data server is further configured to: obtain usage data derived from the therapy data; compute a therapy quality indicator of the session from the usage data, wherein the therapy quality indicator is a number derived from a sum of a plurality of contributions, each of which corresponds to a different usage variable for the session in the usage data, wherein the usage variables comprise two or more of a group consisting of: usage time of the session, apnea-hypopnea index for the session, average leak flow rate for the session, and average mask pressure for the session, and wherein at least one of the plurality of contributions is proportional to a difference between the corresponding usage variable and a threshold for that usage variable; and based on the therapy quality indicator, (a) alter a setting of the respiratory pressure therapy device, (b) change a therapy mode of the respiratory pressure therapy device, or (c) send a message to the computing device, wherein the message prompts the patient to adjust fitting of a patient interface through which the respiratory pressure therapy is being delivered.


As seen in the above comparison, the instant application is merely a broader interpretation of the ‘239 patent. The “one or more processors” of the instant application have the same function as the “data server” of the ‘239 patent, and it is understood that both processors and servers are generic computing components for routine data collection and computation. Hence, a data server can act as a processor. The instant application “present[s] the therapy quality indicator” which is broad, and the message of the ‘239 patent which acts based on the therapy quality indicator acts as a presentation of said therapy quality indicator. Thus, the instant application is merely a broader interpretation of device of the ‘239 patent. 
Claims 2-4 of the instant application correspond to claims 3-4 of the ‘239 patent. 
Claims 5-6 of the instant application correspond to claim 11 of the ‘239 patent, where the claims give a list of variables to choose from, being an “or” limitation which is met by claim 11. 
Claim 7 of the instant application correspond to claim 1 of the ‘239 patent. 
Claims 8-12 of the instant application correspond to claims 16-19 of the ‘239 patent, which it is understood that claims 1 and 14 of the ‘239 patent are essentially the same with claim 14 being the method version of claim 1, and thus it would have been obvious to one of ordinary skill in the art to apply teachings form the dependents of claim 14 to claim 1. 
Claims 13-14 of the instant application correspond to claims 20-21 of the ‘239 patent. 
Claims 15-19 of the instant application correspond to claim 1 of the ‘239 patent. 
Claims 20 of the instant application correspond to claim 14 of the ‘239 patent, for the same reasons as claim 1 above. 
Allowable Subject Matter
Claim 7 is allowable over the prior art of record, but has otherwise outstanding issues as seen in the above rejections, and it dependent upon a rejected claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785      

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785